Citation Nr: 1423941	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-26 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for removal of a kidney.

4. Entitlement to service connection for kidney stones.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a back disability.

7. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  He also had reserve service from that date to May 1994 with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified in a video hearing before the undersigned in January 2014.  

The issue(s) of entitlement to service connection for removal of a kidney, kidney stones, hypertension, back disability, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a January 17, 2014 hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeals of the denial of service connection for hearing loss and diabetes mellitus on the record.


CONCLUSION OF LAW

Regarding the issues of service connection for hearing loss and diabetes mellitus, the criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In this case, the Veteran withdrew his appeals of the denial of service connection for hearing loss and diabetes mellitus on the record at the Board hearing and in a written statement on January 17, 2014, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The issue of entitlement to service connection for hearing loss is dismissed.

The issue of entitlement to service connection for diabetes mellitus is dismissed.




REMAND

Additional development is needed to fully assist the Veteran with his claims.  Specifically, the Veteran reported being hit by a truck, having elevated blood pressure readings, and passing kidney stones during active duty.  There are no records of that treatment, so additional attempts should be made.  VA should also obtain information on the dates of the Veteran's active duty for training while in the reserve service.  Additionally, the Veteran reported having treatment for hypertension, back pain, and kidney stones with a private provider in the 60s and 70s.  VA should make all reasonable efforts to obtain those records.

Finally, the Veteran has current problems with his kidneys, back, and hypertension; he reported incidents or onset during service and continuous treatment since service such that an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The issue of entitlement to service connection for erectile dysfunction is inextricably intertwined with the issue of service connection for hypertension and must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Request from the Veteran and from the service department verification of his dates of Active Duty Training from 1967 to 1994.

3. Request from the service department any additional service treatment records not already obtained.  

Requests for federal records should continue until it is established that the records do not exist or further attempts would be futile.  If records cannot be obtained, inform the Veteran.

4. Request a waiver and information from the Veteran on private treatment he had from June 1967 to 1980.  Make all reasonable attempts to obtain any identified private records.  Inform the Veteran if these records cannot be obtained and offer him an opportunity to provide them.

5. Document that the Veteran's November 2011, request for copies of all of his service medical records, including service medical records from reserve service has been satisfied.

6. After completing the above, schedule the Veteran for a VA examination for his kidneys and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Was the Veteran's need for kidney removal at least as likely as not related to his passing kidney stones during service?

b. Are the Veteran's current issues with kidney stones at least as likely as not related to passing kidney stones during service?

Note the Veteran's reports of kidney stones during service and symptoms and treatment since service.  The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require that the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

7. Schedule the Veteran for a VA examination for his back and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Is the Veteran's current back pain and arthritis at least as likely as not related to his service, including his report of being hit by a truck?

Note the Veteran's reports of an incident during service and symptoms and treatment since service.  The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, the examiner should explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

8. Schedule the Veteran for a VA examination for hypertension and forward the claims file to the examiner.  The examiner should provide answers to the following:

a. Is the Veteran's hypertension at least as likely as not related to his reports of elevated blood pressure during service? 

Note the Veteran's reports of onset in service and symptoms and treatment since service.  The examiner should provide reasons for each opinion given and not reject the Veteran's statements simply because there is no accompanying medical evidence.  If the examiner rejects the Veteran's statements, he/she should explain why.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

9. If the examiner returns with a positive opinion on the relationship between service and hypertension, or if service connection for hypertension is granted, schedule the Veteran for an examination for erectile dysfunction.

10. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


